Securities Act File No. 002-11051 Investment Company Act File No. 811-00604 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 119 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 47 [X] (Check appropriate box or boxes) Washington Mutual Investors Fund, Inc. (Exact Name of Registrant as Specified in Charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (202) 842-5665 Jeffrey L. Steele Copies to: Washington Management Corporation Robert W. Helm, Esq. 1101 Vermont Avenue, N.W. Dechert LLP Washington, D.C. 20005 1treet, N.W. (Name and Address of Agent for Service) Washington, D.C. 20006 (Counsel for the Registrant) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X] on July 1, 2010 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. [Logo - American Funds /(R)/] The right choice for the long term/(R)/ Washington Mutual Investors Fund/SM/ CLASS TICKER F-1 WSHFX 529-C CWMCX A AWSHX F-2 WMFFX 529-E CWMEX B WSHBX 529-A CWMAX 529-F-1 CWMFX C WSHCX 529-B CWMBX PROSPECTUS July 1, 2010 TABLE OF CONTENTS X Investment objective X Fees and expenses of the fund X Principal investment strategies X Principal risks X Investment results X Management X Purchase and sale of fund shares X Tax information X Payments to broker-dealers and other financial intermediaries X Investment objective, strategies and risks X Additional investment results X Management and organization X Shareholder information X Choosing a share class X Purchase, exchange and sale of shares X Sales charges X Sales charge reductions and waivers X Rollovers from retirement plans to IRAs X Plans of distribution X Other compensation to dealers X How to sell shares X Distributions and taxes X Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Investment objective The fund's investment objective is to produce income and to provide an opportunity for growth of principal consistent with sound common stock investing. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in American Funds. More information about these and other discounts is available from your financial professional and in the "Sales charge reductions and waivers" section on page x of the prospectus and on page x of the fund's statement of additional information. SHAREHOLDER FEES (fees paid directly from your investment) SHARE CLASSES F-1, F-2 A AND B AND C AND AND 529-A 529-B 529-C 529-E 529-F-1 Maximum sales charge (load) imposed on 5.75% none none none none purchases (as a percentage of offering price) Maximum deferred sales charge (load) none 5.00% 1.00% none none (as a percentage of the amount redeemed) Maximum sales charge (load) imposed on none none none none none reinvested dividends Redemption or exchange fees none none none none none Maximum annual account fee $10 $10 $10 $10 $10 (529 share classes only) ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) SHARE CLASSES A B C F-1 F-2 Management fees xx% xx% xx% xx% xx% Distribution and/or service xx xx xx xx none (12b-1) fees Other expenses xx xx xx xx xx Total annual fund operating xx xx xx xx xx expenses 529-A 529-B 529-C 529-E 529-F-1 Management fees xx% xx% xx% xx% xx% Distribution and/or service xx xx xx xx xx (12b-1) fees Other expenses xx xx xx xx xx Total annual fund operating xx xx xx xx xx expenses 1 Washington Mutual Investors Fund / Prospectus EXAMPLE This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: SHARE CLASSES 1 YEAR 3 YEARS 5 YEARS 10 YEARS A $xx $xx $xx $xx B xx xx xx xx C xx xx xx xx F-1 xx xx xx xx F-2 xx xx xx xx 529-A xx xx xx xx 529-B xx xx xx xx 529-C xx xx xx xx 529-E xx xx xx xx 529-F-1 xx xx xx xx For the share classes listed below, you would pay the following if you did not redeem your shares: SHARE CLASSES 1 YEAR 3 YEARS 5 YEARS 10 YEARS B $xx $xx $xx $xx C xx xx xx xx 529-B xx xx xx xx 529-C xx xx xx xx PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance.
